Case 2:18-cv-09474-MCS-SS Document 51 Filed 05/12/21 Page 1 of 2 Page ID #:613



   1   CHRISTOPHER W. KATZENBACH
   2   (SBN 108006)
       Email: ckatzenbach@kkcounsel.com
   3   KATZENBACH LAW OFFICES
   4   912 Lootens Place, 2nd Floor
       San Rafael, CA 94901
   5   Telephone: (415) 834-1778
   6   Fax: (415) 834-1842
       Attorneys for Plaintiff MELISSA ANTABLIN
   7
   8                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   9
  10   MELISSA ANTABLIN,         )              Case Nos. 2:18-cv-09474-MCS-SS;
                                 )              2:20-cv-08762-MCS-AS
  11            Plaintiff,       )
           vs.                   )              REQUEST TO APPEAR TELEPHONICALLY
  12
                                 )
  13   MOTION PICTURE COSTUMERS, )              Date: May 17, 2021
  14   LOCAL #705, INTERNATIONAL )              Time: 10:00 a.m.
       ALLIANCE OF THEATRICAL    )              Place: Courtroom 7C
  15   STAGE EMPLOYEES AND       )                     First Street Courthouse
  16   MOTION PICTURE            )                     350 W. 1st Street
       TECHNICIANS, ARTISTS AND  )                     Los Angeles, California 90012
  17   ALLIED CRAFTS,            )
  18                             )
                Defendant.       )
  19
  20         Christopher W. Katzenbach, counsel for Plaintiff Melissa Antablin, requests
  21   to appear telephonically (by telephone or by Zoom) at the Scheduling Conference
  22   on May 17, 2021 at 10:00 a.m. In support of this Request, he states under penalty
  23   of perjury as follows:
  24         1. My office is in San Rafael, California.
  25         2. Traveling to Los Angeles for the Scheduling Conference will involve the
  26            expense of travel from the San Francisco area, including airfare and
  27            transportation to and from airports. I will require a full day of time to
  28
                                                1
                                Request to Appear Telephonically
                    Case Nos. 2:18-cv-09474-MCS-SS; 2:20-cv-08762-MCS-AS
Case 2:18-cv-09474-MCS-SS Document 51 Filed 05/12/21 Page 2 of 2 Page ID #:614



   1             travel in order to ensure making the necessary flights to and from Los
   2             Angeles and other travel to and from the airports.
   3          3. Because this case is on contingency, I will not be paid for the time I incur
   4             until the case is resolved.
   5          4. The parties have agreed upon trial and other dates for this case. To the
   6             extent the parties have disagreements on other matters, resolving those
   7             issues should not require extensive argument or presentation that cannot
   8             be done on the telephone or in a Zoom conference.
   9          5. My telephone number that can be used to appeal telephonically is 415-
  10             834-1778. I can also appear by Zoom if provided the necessary Zoom
  11             log-in information.
  12          6. I advised opposing counsel by email on May 11, 2021 of my intention to
  13             make this Request to appeal telephonically.
  14          WHEREFORE, Counsel for Plaintiff requests to appear telephonically (by
  15   telephone or by Zoom) at the Scheduling Conference on May 17, 2021 at 10:00
  16   a.m.
  17          I declare under penalty of perjury under Federal law and the laws of the
  18   State of California that the foregoing is true and correct.
  19
       Dated: May 12, 2021.
  20                                          s/Christopher W. Katzenbach
  21                                          Christopher W. Katzenbach
                                         Attorney for Plaintiff Melissa Antablin
  22
  23
  24
  25
  26
  27
  28
                                                  2
                                Request to Appear Telephonically
                    Case Nos. 2:18-cv-09474-MCS-SS; 2:20-cv-08762-MCS-AS
